Case 18-05243-pmb           Doc 10   Filed 12/19/18 Entered 12/19/18 13:39:05      Desc Main
                                     Document     Page 1 of 2




     IT IS ORDERED as set forth below:



     Date: December 19, 2018
                                                        _____________________________________
                                                                      Paul Baisier
                                                              U.S. Bankruptcy Court Judge

     _______________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In re:                                              :
                                                    :      CASE NO. 18-60800-PMB
ABBY BRUCE BRYAN,                                   :
                                                    :      CHAPTER 7
               Debtor.                              :
                                                    :
                                                    :
THE LAW OFFICES OF ROBERT                           :
PAGNIELLO, P.C.,                                    :
                                                    :
               Plaintiff,                           :
                                                    :      ADVERSARY PROCEEDING
v.                                                  :
                                                    :      NO. 18-5243
ABBY BRUCE BRYAN,                                   :
                                                    :
               Defendant.                           :
                                                    :

                ORDER AND NOTICE SETTING STATUS CONFERENCE

         Plaintiff named above (the “Plaintiff”) initiated this Adversary Proceeding against

Defendant-Chapter 7 Debtor shown above (the “Debtor”) through the filing of a Complaint herein

on October 1, 2018 (Docket No. 1)(the “Complaint”). In the Complaint, Plaintiff seeks entry of
Case 18-05243-pmb         Doc 10    Filed 12/19/18 Entered 12/19/18 13:39:05              Desc Main
                                    Document     Page 2 of 2




an order and judgment determining a certain obligation of the Debtor nondischargeable under 11

U.S.C. § 523(a)(6) with respect to a state court consent judgment in the amount of $250,000.00.

       The Court’s Docket reveals that no answer has been filed to date, that the Clerk entered a

default on November 30, 2018, and that the Plaintiff filed a Motion for Default Judgment on

December 7, 2018 (Docket No. 9).

       In addition, it appears that the Debtor is represented in this matter by counsel and that he

was served in this Adversary Proceeding. Bankruptcy Local Rule 9010-4(a) provides that when

an attorney initiates a case or appears on behalf of a debtor, such attorney “shall also represent the

debtor in all matters in the case, including contested matters and adversary proceedings” unless

the attorney’s withdrawal is permitted by the Court pursuant to BLR 9010-5. See BLR 9010-4(a),

N.D. Ga. Accordingly, it is

       ORDERED AND NOTICE IS HEREBY GIVEN that a Status Conference will be held

on this matter on the 22nd day of January, 2019, commencing at 2:00 p.m. in Courtroom 1202,

at the Richard B. Russell Federal Building and United States Courthouse, 75 Ted Turner

Drive, S.W., Atlanta, Georgia at which time the Court will hear from counsel for the Debtor,

Kevin J. Pratt, on the status of this proceeding.

        The Clerk is directed to serve a copy of this Order upon counsel for the Plaintiff, the

Debtor, counsel for the Debtor (Kevin J. Pratt, Kevin J. Pratt, PC, Suite D, 3461 Lawrenceville-

Suwanee Road, Suwanee, GA 30024), the Chapter 7 Trustee, and the United States Trustee.

                                   [END OF DOCUMENT]




                                                    2
